Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
This office action is in reply communication filed on 1/10/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
 
Claims 19-20 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
 
Claim 19 recites the limitation “wherein the satellite information comprises a reference time of a satellite and information about beam or cell location and coverage on ground” in lines 9-10.  The claim is indicated with “and” and “or” is unclear whether “the satellite information” comprises of all features (a reference time of a satellite, information about beam, cell location, coverage on ground) or just any of features (a reference time of a satellite, information about beam, cell location, coverage on ground). Thus, the claim is indefinite.
For the purpose of examination, examiner will interpret the claims as best understood.
  Claim 20 is also rejected since it depended on rejected claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1, 3-5, 10, 12-14, and 19-20 are rejected under 35 U.S.C. 103 unpatentable over Agrawal et al. (US 20220150859) in view of LI et al. (CN 112996133).
 
Regarding claim 1, Agrawal discloses a method, comprising: 
receiving, by a processor of an apparatus, a reference time signaled by a network node [Fig. 11, ¶ 100; first step (a) 1110, receiving, by the second node, from the first node a packet containing a first timestamp/(reference time) representing the transmit time of the packet]; 
measuring, by the processor, a received time of a downlink message from the network node [Fig. 11, ¶ 100; second step (b) 1120, receiving, by the second node, from a local time source, a second timestamp/(received time) corresponding with a time of reception of the first timestamp received from the first node]; 
estimating, by the processor, a propagation delay according to the reference time and the received time [Fig. 11, ¶¶ 106-109, 118-122, 128-130; estimating, by the second node, a propagation delay according to the first timestamp/(reference time) and the second timestamp/(received time)].
Agrawal disclose all aspects of claim invention set forth above, but does not explicitly disclose performing, by the processor, a timing pre-compensation according to the propagation delay
However, LI discloses performing, by the processor, a timing pre-compensation according to the propagation delay [Page 5, ¶ 9; performing, by the processor, a timing pre-compensation according to the propagation delay, also Embodiment 3-1 FIG. 6 on page 8].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “performing, by the processor, a timing pre-compensation according to the propagation delay” as taught by LI in the system of Agrawal, so that it would support non-land network communication, compared with the need of two sets of device individual support, reducing the cost of the terminal [see LI, background, page 2, ¶ 3].

Regarding claim 3, the combined system of Agrawal, LI, and Qaise discloses the method of Claim 1.
Agrawal further discloses wherein the reference time comprises at least one of an absolute time, a Global Positioning System (GPS) time, and a common reference time [¶¶ 99, 105; wherein the reference time comprises a Global Positioning System (GPS) time].
LI also discloses wherein the reference time comprises at least one of an absolute time, a Global Positioning System (GPS) time, and a common reference time [page 7, ¶ 4; terminal has positioning capability, such as GNSS capability, terminal through GNSS positioning (such as GPS, GLONASS, Galileo, Beidou positioning and positioning mode)].  

Regarding claim 4, the combined system of Agrawal and LI discloses the method of Claim 1.
Agrawal further discloses further comprising: generating, by the processor, a synchronized clock according to the reference time signaled by the network node [¶¶ 104-105; after receiving an initial first time stamp, additional first time stamps may be created (¶ 113, the second node and the first node by enabling synchronized reception timing of wireless communication from the second node to the first node)].  

Regarding claim 5, the combined system of Agrawal and LI discloses the method of Claim 4.
Agrawal further discloses further comprising: keeping, by the processor, the synchronized clock accurate by using a satellite ephemeris and an approximate position [¶ 115; additional first timestamp and second time stamps are received by the second node is selected based on at least one of user or hub-initiated commands and configurations, or an ephemeris of a satellite within a wireless link between the second node and the first node, also see ¶¶ 150, 158; the timing accuracy performance depends upon the capability of the hub to track satellite position and/or measure accurate round trip time of wireless communication between hub and base station through the satellite].  

Regarding claims 10, 12, 13, and 14, the claims recite an apparatus comprising a transceiver and a processor (See Agrawal, Fig. 10; Hub 110) to perform the functions of the method recited as in claims 1, 3, 4, and 5 respectively; therefore, claims 10, 12, 13, and 14 are rejected along the same rationale that rejected in claims 1, 3, 4, and 5 respectively.

Regarding claim 19, Agrawal discloses a method [Fig. 2, ¶¶ 37-45; a method], comprising: 
receiving, by a processor of an apparatus, satellite information in a system information block (SIB) message from a network node [Fig. 2, ¶ 37; receiving, by a processor of Hub 110, kinematic (ephemeris) information 252 of the third node (satellite) 191/(satellite information) in a system information block (SIB) message from a network node]; and 
estimating, by the processor, a position of the apparatus according to the satellite information [¶¶ 38, 71; operates to determine GNSS (global navigation satellite system) time and location information of the hub 110 itself (step 720)]; and 
wherein the satellite information comprises a reference time of a satellite and information about beam or cell location and coverage on ground [¶ 41; wherein the kinematic information of the satellite provides the location of a satellite at a specific moment of time].  
Agrawal disclose all aspects of claim invention set forth above, but does not explicitly disclose estimating, by the processor, a position of the apparatus according to the satellite information;
performing, by the processor, a positioning according to the estimated position in case of absence of a Global Navigation Satellite System (GNSS) coverage.
However, discloses estimating, by the processor, a position of the apparatus according to the satellite information [Page 9, solution 2; terminal can judge the relative position of the terminal using the obtaining satellite position through ephemeris, also see Page 7, method 1]; and 
performing, by the processor, a positioning according to the estimated position in case of absence of a Global Navigation Satellite System (GNSS) coverage [Page 7, Embodiment 1-2; performing downlink frequency pre-compensation, the terminal can according to the satellite relative position, and other related information (e.g., beam ID)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “estimating, by the processor, a position of the apparatus according to the satellite information [¶ ;]; and performing, by the processor, a positioning according to the estimated position in case of absence of a Global Navigation Satellite System (GNSS) coverage” as taught by LI in the system of Agrawal, so that it would support non-land network communication, compared with the need of two sets of device individual support, reducing the cost of the terminal [see LI, background, page 2, ¶ 3].

Regarding claim 20, the combined system of Agrawal and LI discloses the method of Claim 19.
Agrawal further discloses wherein the information about beam or cell location and coverage on ground comprises at least one of a beam layout, a coordinate of beam or cell center, a size of beam or cell, an antenna beam angle, an antenna aperture, a ground station location, and an additional time delay due to switching [Page 2, ¶ 5, Page 5 ¶ 6 wherein the information about beam or cell location and coverage on ground comprises at least one of a beam layout, a coordinate of beam or cell center, a size of beam or cell, an antenna beam angle, an antenna aperture, a ground station location, and an additional time delay due to switching ].

Claims 2, 7, 11, and 16 are rejected under 35 U.S.C. 103 unpatentable over Agrawal et al. (US 20220150859) in view of LI et al. (CN 112996133), and further in view of Qaise et al. (US 2021/0328662).

Regarding claim 2, the combined system of Agrawal and LI discloses the method of Claim 1, but does not explicitly disclose further comprising: 
receiving, by the processor, a reference carrier frequency signaled by the network node; 
measuring, by the processor, a received carrier frequency from the network node;
estimating, by the processor, a Doppler frequency offset according to the reference carrier frequency and the received carrier frequency; and 
performing, by the processor, a frequency pre-compensation according to the Doppler frequency offset.  
However Qaise discloses further comprising: 
receiving, by the processor, a reference carrier frequency signaled by the network node [¶¶ 30; receiving (by the terminal device) a synchronization signal from the base station, the synchronization signal carrying data indicating a transmission frequency and timing information]; 
measuring, by the processor, a received carrier frequency from the network node [¶ 198; measuring, (by the terminal device), a received carrier frequency from the base-station/network node];
estimating, by the processor, a Doppler frequency offset according to the reference carrier frequency and the received carrier frequency [¶¶ 31, 195, 201; estimates the Doppler and offset of the frequency based on receiving frequency for said synchronization signal and on the transmission frequency indicated (¶ 31)]; and 
performing, by the processor, a frequency pre-compensation according to the Doppler frequency offset [¶ 201; performing, (by the terminal device), a frequency pre-compensation according to the estimated frequency offset].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “measuring, by the processor, a received carrier frequency from the network node; estimating, by the processor, a Doppler frequency offset according to the reference carrier frequency and the received carrier frequency; and performing, by the processor, a frequency pre-compensation according to the Doppler frequency offset” as taught by Qaise in the combined system of Agrawal and LI, so that it would able to save power on both the user equipment device and on the airborne/spaceborne base station, which as limited resources as well [see Qaise, ¶ 55].

Regarding claim 7, the combined system of Agrawal and LI discloses the method of Claim 2, 
LI discloses further comprising: receiving, by the processor, a signaling from the network node to indicate a time and frequency reference point, wherein the time and frequency reference point comprises a satellite or a gateway [Page 9, p5, Fig. 8 of Method 1, uplink signal transmission according to the time point indicated by the base station end].  

Regarding claims 11 and 16, the claims recite the apparatus of claim 10 to perform the functions of the method recited as in claims 2 and 7 respectively; therefore, claims 11 and 16 are rejected along the same rationale that rejected in claims 2 and 7 respectively.

Claims 6 and 15 are rejected under 35 U.S.C. 103 unpatentable over Agrawal et al. (US 20220150859) in view of LI et al. (CN 112996133), and further in view of Qaise et al. (US 2021/0328662), and further in view of LIBERG et al. (WO 2021/133239).

Regarding claim 6, the combined system of Agrawal, LI, and Qaise discloses the method of Claim 2, but does not explicitly disclose further comprising: transmitting, by the processor, a capability report to indicate a pre- compensation capability to the network node.  
However LIBERG discloses further comprising: transmitting, by the processor, a capability report to indicate a pre-compensation capability to the network node [Abstract, page 4, ¶ 5; transmit measurement capability information of a wireless device, also see page 17, ¶¶ 1-3; wireless device 22 signals its capability (e.g., measurement capability information) to perform GNSS measurements in relation to pre-compensation of cellular network 16].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: transmitting, by the processor, a capability report to indicate a pre- compensation capability to the network node” as taught by LIBERG in the combined system of Agrawal, LI, and Qaise so that it would to allow a wireless device to estimate its geographical position [see LIBERG, page 3, ¶ 2].

Regarding claim 15, the claim recites the apparatus of claim 11 to perform the functions of the method recited as in claim 6; therefore, claim 15 is rejected along the same rationale that rejected in claim 6.

Allowable Subject Matter
Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, REN et al. (WO 2020/164309) is also considered as relevant prior arts for rejection of in claims 2, 12, 21 and claim 30 for limitation “estimating, by the processor, a Doppler frequency offset according to the reference carrier frequency and the received carrier frequency” (See REN, page 15, ¶ 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469